[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER ON MOTION FOR NONSUIT
By motion dated October 2, 1997, the defendant Mayflower Capital Corporation moved this court to nonsuit the palintiff for its failure to answer discovery and comply with an order of this court.
After full argument on the motion, the Motion for Nonsuit is denied.
As to outstanding discovery matters, the court orders the following as to the defendant Mayflower's Request for Interrogatories and Production, dated July 31, 1997: CT Page 10246
1. As to production requests #1 and 2, no documentation not already provided to defendant Mayflower by the plaintiff shall be admissible at trial.
2. As to production request #3, any additional documentation regarding material sought in said request shall be provided to defendant Mayflower by the close of business on Friday, October 10, 1997.
3. As to production request #4, plaintiff's appraisal regarding the value of the property must be completed and delivered by the appraiser to the plaintiff by the close of business Tuesday, October 14, 1997. The plaintiff shall deliver a copy of said appraisal to the defendant Mayflower by 10:00 A.M., October 15, 1997.
HANDY, J.